Derbigny, J.
delivered the opinion of the court. The plaintiff and appellant brought this suit to obtain a separation of bed and board from her husband. The evidence shews that she received ill treatment from him, but that she had behaved in an outrageous manner to him. The law, which provides for a separation from bed and board in certain cases, is made for the relief of the oppressed party, not for interfering in quarrels where both partied commit reciprocal excesses and outrages.
It is therefore, ordered, adjudged and decreed that the judgment of the parish court be affirmed with costs.